Citation Nr: 9903267	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-31 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 20 percent for his left shoulder 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of a left shoulder injury are 
currently manifested by mild degenerative joint disease and 
complaints of pain on motion, with no evidence of any 
ankylosis, deformity, swelling, weakness, instability, 
atrophy, or neurological involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left shoulder injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.71a, Diagnostic Code 5299-5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for residuals of 
a left shoulder injury is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's left shoulder disorder includes the report of a VA 
examination conducted in November 1994.  At that time, the 
veteran reported experiencing tendinitis, which over the 
years had flared up at times, causing soreness, pain, and 
tenderness around the shoulder, and pain with push, pull, and 
overhead type work.  He was noted to be left handed.  He 
stated that his left shoulder gave him difficulties when he 
did "heavy stuff."  Physical examination revealed no 
deformity or atrophy.  He had some generalized tenderness.  
There was no significant crepitation with motion, and he 
could abduct and flex to 180 degrees, extend to 60 degrees, 
deduct to 30 degrees, and rotate internally and externally to 
90 degrees.  He had good strength with motion.  Some pain was 
noted on external rotation and flexion.  X-rays revealed 
minimal degenerative arthritic changes to the left shoulder 
joint.  The examiner diagnosed tendinitis and impingement 
syndrome, left shoulder.

The veteran again underwent a VA examination in April 1995.  
At that time, the veteran reported that he used hot packs for 
his left shoulder pain, and was not using any medications.  
He complained of constant pain in the left shoulder, 
aggravated by cold, damp weather.  He also complained of 
limitation of shoulder motion.  Physical examination revealed 
a soft tissue swelling on the anterior aspect of the left 
shoulder when compared to that of the right, with tenderness 
elicited below the acromioclavicular joint.  Range of motion 
testing revealed flexion to 80 degrees, abduction to 70 
degrees, adduction to 40 degrees, and extension to 10 
degrees.  The veteran could not do active range of motion on 
internal and external rotation, but passive range of motion 
testing showed internal rotation to 90 degrees and external 
rotation to 70 degrees.  He could not do the Apley's Scratch 
test which indicated a limitation of adduction and external 
rotation.  There was crepitus in the left shoulder joint.  
The examiner diagnosed adhesive capsulitis left shoulder with 
severe limitation of motion and minimal arthritis.

Also of record are treatment reports dated from June 1995 to 
April 1996 from a VA Pain Clinic.  Of particular note is the 
report of an X-ray examination of the left shoulder taken in 
June 1995, which showed mild degenerative changes, with the 
bones, joints, and soft tissues otherwise normal.  A pain 
assessment dated in January 1996 showed an assessment of 
complaints of pain, without evidence of radiculopathy, with 
mild degenerative changes of the left shoulder.

In November 1996, the veteran underwent another VA 
examination.  At that time, the veteran reported that he had 
chronic arthritis in the left shoulder and that it was 
"frozen."  On examination, the left shoulder appeared 
normal, with no swelling, tenderness, or deformity.  When 
asked to perform range of motion testing, the veteran 
"refused to move left shoulder for he claimed that it is 
frozen and he is unable to move it."  X-ray results showed 
mild degenerative changes, with the bones, joints, and soft 
tissues otherwise normal.  The examiner diagnosed a history 
of injury to the left shoulder in 1967, with mild 
degenerative changes.

In October 1997, the veteran again underwent a VA 
examination.  The examiner noted that the claims file had 
been reviewed, including the reports of previous VA 
examinations.  At the time of examination , the veteran 
complained of increasing aching, pain, soreness, and 
tenderness in the shoulder, with a gradual inability to use 
it as well.  He did not note any specific flare-ups other 
than with weather changes which seemed to aggravate the 
aching, pain, and tenderness.  He was noted to be currently 
working and able to do normal daily activities.  On 
examination, the left shoulder showed no swelling or 
deformity.  There was some generalized tenderness, soreness, 
and pain to palpation across the left shoulder.  The examiner 
noted that when he tried to perform range of motion studies, 
"[a]ctively, he refuses to move the shoulder at all.  He 
will not move the shoulder in any fashion or any direction."  
However, the examiner attempted to move it passively and was 
able to get him to abduct and flex it to 90 degrees, and 
internally and externally rotate it to 30 degrees, but he 
resisted any further attempts at passive motion secondary to 
pain.  The examiner did not detect any motor atrophy, 
weakness, or instability in the left shoulder joint.  X-rays 
again revealed mild degenerative changes, with the bones, 
joints, and soft tissues otherwise normal.  The examiner 
diagnosed a residual injury of the left shoulder with 
arthritis.

In August 1998, the veteran testified at the RO at travel 
board hearing before the undersigned Board member.  At that 
time, he stated that he was unable to elevate his left 
shoulder at all, and had been unable to elevate it for the 
previous five years.  He said that it caused constant pain 
and tenderness, which was worsened by damp, cold weather.  He 
stated that he could drive and had no difficulty dressing 
himself, but could not cut grass or shovel snow.  He stated 
that he got regular treatment at VA facilities until 1996, 
but currently saw a VA physician only as needed.

The veteran's left shoulder disability has been evaluated as 
20 percent disabling by analogy to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5201, pursuant to which 
the severity of shoulder disorders is rated, based on 
limitation of arm motion.  Since the veteran is left handed, 
the rating percentages for the major arm are for application.  
Under DC 5201, a 20 percent rating is warranted when arm 
motion is limited to shoulder level.  A 30 percent rating is 
warranted when such motion is limited to a level midway 
between the side and shoulder level.  Finally, a 40 percent 
rating is warranted when arm motion is limited to 25 degrees 
from the side.  Ratings for ankylosis (bony fixation) of 
scapulohumeral articulation range from 30 to 50 percent 
depending upon the whether there is favorable, intermediate 
or unfavorable positioning  DC 5200.  

The evidence shows that as recently as the end of 1994, the 
veteran exhibited full abduction and flexion of the left arm.  
However, at the time of the VA examination in April 1995, he 
showed active flexion to 80 degrees and abduction to 70 
degrees, and in October 1997 he showed passive flexion and 
abduction to 90 degrees.  These results most closely 
approximate a degree of limitation of arm motion to shoulder 
level contemplated by the currently assigned 20 percent 
rating under DC 5201.  The veteran then "refused to move 
left shoulder" at the time of the November 1996 examination, 
and again "refuse[d] to move the shoulder at all. . . in any 
fashion or in any direction" at the time of the October 1997 
examination.  Although no reason for this refusal is recorded 
in the October 1997 examination report, at the time of the 
November 1996 examination the veteran reported that "it is 
frozen and he is unable to move it."  The Board, however, 
finds no object evidence that the veteran's left shoulder is 
ankylosed or immobile due to his service-connected 
disability.  On the contrary, physical examinations have 
consistently found no evidence of any deformity, swelling, 
weakness, instability, atrophy, decreased strength, or 
neurological involvement.  In addition, repeated radiographs 
of the veteran's left shoulder have shown little evidence of 
pathology, save for some degenerative changes which have 
consistently been described as only "mild" or "minimal."  

Finally, physicians have not made a finding or diagnosis of 
ankylosis.  Thus, in the absence of any objective medical 
evidence that the veteran's left shoulder is actually frozen 
in place or otherwise ankylosed, the Board finds that the 
veteran's refusal to move his shoulder on recent examination 
is of little probative value in the absence of objective 
evidence of pathology in determining the severity of his 
limitation of arm motion.  Therefore, the Board determines 
that, when viewed as a whole, the evidence shows that the 
limitation of the veteran's left arm motion most closely 
approximates shoulder level, as discussed above, and that a 
rating in excess of 20 percent rating under DC 5201 is not 
warranted in this case.  However, since the evidence does not 
show that his left arm motion is limited to a level midway 
between his side and shoulder lever, a higher, 30 percent 
rating is not warranted.

The Board acknowledges that the veteran has repeatedly 
complained of pain and weakness in his left shoulder.  The 
Board has thus considered whether such symptoms result in 
some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).  However, the Board observes that 
section 4.40 specifically contemplates functional loss "due 
to pain, supported by adequate pathology."  In this case, 
the only pathology found on recent examinations is mild 
degenerative changes of the joint, as discussed above. 
Therefore, the Board finds that the veteran's complaints of 
inability to move his arm due to pain are not "supported by 
adequate pathology" as contemplated for increased rating 
based on painful motion of a joint.  

Further, at the time of the most recent examination in 
October 1997, the examiner stated that the veteran was 
"working and able to do normal daily activities," and the 
veteran testified that while he is restricted in his ability 
to do certain tasks, such as shoveling snow and mowing the 
lawn, he is able to perform most daily tasks, including 
driving a car and dressing himself.  Therefore, the Board 
determines that consideration of pain as evidence of 
functional loss does not provide a basis for a higher 
evaluation in this case.  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other, 
related codes.  However, as there is no medical evidence that 
the veteran suffers from ankylosis, DC 5200 is not for 
application.  Similarly, without medical evidence that the 
veteran suffers from an impairment of the humerus, such as 
flail joint, flail shoulder, or recurrent dislocation, DC 
5202 is not for application.  Although DC 5203, pursuant to 
which the severity of impairment of the clavicle or scapula 
is evaluated, is potentially applicable, the Board notes that 
the highest rating available under this code is 20 percent, 
which is equal to the veteran's current disability rating.  
Therefore, an analysis under these code sections would not 
result in a higher evaluation.

For the foregoing reasons, the Board finds no basis for a 
rating in excess of 20 percent for the veteran's residuals of 
a left shoulder injury.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  See Floyd v. 
Brown, 9 Vet.App. 88, 96 (1996).  In this appeal, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  The veteran testified that he left his last job 
in 1984 for unrelated reasons.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



- 7 -
